VICKERY, J.
Where purchaser buying premises for $10,-000, paid $2,500, in junior mortgage bonds which vendor accepted at full value, relying on purchaser’s representations that they were worth full value, when at time there was action pending for foreclosure of mortgages on property and purchaser was party and knew or should have known that his bonds _ were worthless, vendor was entitled to rescission of contract and to be restored to all things lost because of transaction.
(Sullivan, PJ., and Levine, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.